Name: Commission Regulation (EEC) No 2720/88 of 31 August 1988 fixing the buying-in prices, aid and certain other amounts applicable for the 1988/89 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: food technology;  economic policy;  prices;  beverages and sugar
 Date Published: nan

 1 . 9 . 88 Official Journal of the European Communities No L 241 /79 COMMISSION REGULATION (EEC) No 2720/88 of 31 August 1988 fixing the buying-in prices, aid and certain other amounts applicable for the 1988/89 wine year to intervention measures in the wine sector be made for aid, the amount of which is to be fixed on the basis of the criteria laid down in Article 8 of Regulation (EEC) No 2179/83 , while taking account also of the present uncertainty of prices on the market for distillation products ; Whereas some wine delivered for one of the distillation operations may be processed into wine fortified for distil ­ lation ; whereas the amounts applicable to distillation in accordance with the rules laid down in Article 26 of Regulation (EEC) No 2179/83 should be adjusted accordingly ; Whereas the amount of the aid for the use in wine-making of concentrated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) of Regulation (EEC) No 822/87 must be fixed taking into account the difference between the cost of enrichment achieved using concentrated grape must, using rectified concentrated grape must and using sucrose ; whereas, in the light of the data available to the Commission , the amount of the aid should be varied with the product used for enrichment : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Articles 35 (8), 36 (6) 38 (5), 41 (10), 42 (6), 44, 45 (9) and 46 (5) thereof, Whereas Council Regulation (EEC) No 2254/88 (3) fixes the guide prices for wine for the 1988/89 wine year ; whereas the prices, aid and other amounts for the various intervention measures to be adopted for that wine year should accordingly be fixed on that basis ; Whereas the buying-in prices of the by-products of wine-making and of wine delivered for the various distil ­ lation operations are to be fixed on the basis of a percentage of the guide price ; whereas a price taking account of the guide price level in Spain must be fixed for wine obtained from grapes produced in that Member State ; whereas, pursuant to Article 1 22 of the Act of Accession, that percentage is to be equal for the 1988/89 wine year to 78 % in Spain for wine delivered for distil ­ lation as provided for in Article 41 of Regulation (EEC) No 822/87 ; Whereas distillers may, in accordance with Articles 35 (6) and 36 (4) of Regulation (EEC) No 822/87, either receive aid for the product to be distilled or deliver the product obtained by distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 16 of Regulation (EEC) No 2179/83 (4), as last amended by Council Regulation (EEC) No 2505/88 (*) ; whereas, as the buying-in price fixed for Spain is less that the price fixed for the Community of Ten, the amount of aid in that Member State should be adjusted accordingly ; Whereas the price of wine to be distilled under Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 does not normally allow the marketing at market prices of products obtained by distillation ; whereas provision must therefore Whereas the amount of the aid for the use of concen ­ trated grape must in animal feed as referred to in Article 45 (4) of Regulation (EEC) No 822/87 may not be greater than the amount allocated for distillation as provided for in Article 38 of that Regulation ; whereas, for the first wine year of application, the amount of the aid should be fixed at that level and the maximum quantity eligible for aid should be fixed at one third of the overall quantity laid down for the three wine years so that the impact of these arrangements may be assessed ; Whereas Article 46 (3) of Regulation (EEC) No 822/87 lays down criteria for fixing the amount of aid provided for in that Article ; whereas, as regards the aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice, paragraph 4 of that Article stipulates that a part of the aid should be set aside for the organization of campaigns to promote the consumption of grape juice and whereas the amount of the aid may be increased to that end ; whereas, having regard to the criteria laid down and to the need to finance those campaigns, the amount of the aid should be fixed at a level permitting sufficient quantities to be obtained for the effective promotion of the product ; whereas the level of the corresponding prices in Spain is different from that recorded in the Community of Ten ; whereas the amount of the aid applicable in Spain should accordingly be fixed, in accordance with Article 128 of the Act of Accession, at a level taking account of those differences ; (') OJ No L 84, 27. 3 . 1987, p . 1 . O OJ No L 198 , 26 . 7. 1988 , p. 35. 0 OJ No L 198, 26. 7. 1988, p . 40. (4) OJ No L 212, 3 . 8 . 1983, p. 1 . 0 OJ No L 225, 15 . 8 . 1988 , p. 14 . No L 241 /80 Official Journal of the European Communities 1 . 9 . 88 for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 and, for those products :  aid to distillers,  aid to fortifiers of wine for distillation, shall be as set out respectively in Annexes III , IV and V hereto. Whereas the reduction in the buying-in price for wine provided for in Article 44 of Regulation (EEC) No 822/87 depends on the average increase the natural alcoholic strrength in each wine-growing zone ; whereas experience shows that increase corresponds on average to half the maximum increase authorized ; whereas the reduction in the buying-in price must accordingly correspond to the added alcoholic strength as a percentage of the alcoholic strength of wine delivered for distillation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 4 The aid for utilization during the 1988/89 wine year of concentrated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) and (4) and in the first subparagraph of Article 46 ( 1 ) of Regulation (EEC) No 822/87 shall be as set out respectively in Annexes VI, VII, VIII and IX hereto. HAS ADOPTED THIS REGULATION : Article 1 Article 5This Regulation fixes the buying-in prices, the aid and certain other amounts applicable for the 1988/89 wine year to intervention measures in the wine sector. As regards the measures provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87, those amounts shall be fixed subject to a subsequent decision on the activating of those measures . The maximum quantity of concentrated grape must which may qualify for the aid provided for in Article 45 (4) of Regulation (EEC) No 822/87 shall be 100 000 hectolitres for the 1988/89 wine year. Article 6 Article 2 The amount of the reduction provided for in Article 44 of Regulation (EEC) No 822/87 applicable to the buying-in prices for wine delivered during the 1988/89 wine year for distillation as provided for in Articles 36, 38 , 39, 41 or 42 of that Regulation and, for that wine :  to the aid to the distiller,  to the buying-in prices of alcohol obtained, delivered to an intervention agency,  to the contribution from the European Agricultural Guidance and Guarantee Fund to the taking over of that alcohol, The buying-in prices of the products and of wine delivered during the 1 988/89 wine year for compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 and, for those products :  aid to distillers,  aid to fortifiers of wine for distillation,  the buying-in prices of alcohol obtained, delivered to an intervention agency,  the contribution from the European Agricultural Guidance and Guarantee Fund towards the taking over of that alcohol, shall be as set out in Annexes I and II hereto. shall be as set out in Annex X hereto. Article 7Article 3 The buying-in prices for wine delivered during the 1988/89 wine year for voluntary distillation as provided This Regulation shall enter into force on 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President 1 . 9 . 88 Official Journal of the European Communities No L 241 /81 ANNEX I DISTILLATION AS PROVIDED FOR IN ARTICLE 35 OF REGULATION (EEC No 822/87 1988/89 WINE YEAR (ECU/% vol/hl) EUR 10 Spain Buying-in price 0,96 0,72 Intervention agency : 1 . aid : (a) to distillation : 1 . neutral spirits :  flat-rate 0,62 0,38  of marc 0,76 0,52  of wine and lees 0,48 0,24 2, spirits distilled from marc 0,39 0,15 3 , spirits distilled from wine 0,37 0,13 4, raw spirits :  flat-rate 0,51 0,27  of marc 0,65 0,41  of wine and lees 0,37 0,13 (b) to the fortification of wine for distillation 0,36 0,12 2, prices of neutral spirits delivered : 1 . flat-rate 1,58 1,34 2 , spirits distilled from marc 1,72 1,48 3 , spirits distilled from wine and lees 1,44 1,20 reductions : raw spirits 0,11 0,11 EAGGF contribution 0,62 0,38 No L 241 /82 Official Journal of the EuropeÃ n Communities 1 . 9 . 88 ANNEX II DISTILLATION AS PROVIDED FOR IN ARTICLE 36 OF REGULATION (EEC) No 822/87 1988/89 WINE YEAR (ECU/% vol/hl) EUR 10 Spain Buying-in price 1,40 1,04 Intervention agency : 1 . aid : , (a) to distillation : - 1 , neutral spirits 0,93 0,57 2, spirits distilled from wine and raw spirits 0,82 0,46 (b) to the fortification of wine for distillation 0,80 0,44 2, prices of neutral spirits delivered : 1,89 1,53 reductions : raw spirits » 0,11 0,11 EAGGF corttribution ' i : 0,93 0,57 1 . 9 . 88 Official Journal of the European Communities No L 241 /83 ANNEX III DISTILLATION AS PROVIDE FOR IN ARTICLE 38 OF REGULATION (EEC) No 822/87 1988/89 WINE YEAR (ECU/o/o vol/hl) EUR 10 Spain Buying-in price :  type A I (') 2,02 1,50  type A II 4,52 3,37' I  type A III 5,17 3,84  type R I and R II (') 2,18 1,62  type R III v 3,23 2,41 Intervention agency : Aid : (a) to distillation : 1 . neutral spirits :  type A I 1,52 0,99 - type A II 4,06 2,89  type A III 4,72 3,37  type R I and R II 1,68 1,11  type R III 2,75 1,92 2, spirits distilled from wine and raw spirits :  type A I 1,41 0,88  type A II 3,95 2,78 t  type A III 4,61 3,26  type R I and R II 1,57 1,00  type R III 2,64 1,81 (b) to the fortification of wine for distillation :  type A I 1,38 0,86  type A II 3,88 2,73  type A III 4,53 3,20  type R I et R II 1,54 0,98  type R III 2,59 1,77 (') And table wine in a close economic relationship with these types of table wine, or wines suitable for yielding table wine. No L 241 /84 Official Journal of the European Communities 1 . 9 . 88 ANNEX IV DISTILLATION AS PROVIDE FOR IN ARTICLE 41 OF REGULATION EEC) No 822/87 1988/89 WINE YEAR (ECU/% vol/bl) EUR 10 Spain Buying-in price :  type A I (') 2,55 1,80  type A II 5,71 - 4,04  type A III 6,52 4,61  type R I and R II (') 2,75 1,94  type R III 4,08 2,89 Intervention agency : Aid : (a) to distillation : 1 . neutral spirits :  type A I 2,06 1,30  type A II 5,27 3,57 - type A III 6,09 4,15  type R I and R II 2,26 1,44  type R III 3,61 2,40 2, spirits distilled from wine and raw spirits :  type A I 1,95 1,19  type A II 5,16 , 3,46  type A III 5,98 4,04  type R I and R II 2,1 5 1,33  type R III 3,50 2,29 (b) to the fortification of wine for distillation :  type A I 1,91 1,16  type A II 5,07 3,40  type A III 5,88 3,97  type R I et R II 2,11 1,30  type R III 3,44 2,25 (') And table wine in a close economic relationship with these types of table wine, or wines suitable for yielding table wine . 1 . 9 . 88 Official Journal of the European Communities No L 241 /85 ANNEX V DISTILLATION AS PROVIDE FOR IN ARTICLE 42 OF REGULATION (EEC) No 822/87 1988/89 WINE YEAR' (ECU/% vol/hl) EUR 10 . Spain Buying-in price :  type A I (') 2,80 1,94  type A II 6,26 4,35  type A III 7,16 4,96  type R I and R II (') 3,07 2,13  type R III 4,55 3,16 · Intervention agency : ' Aid : (a) to distillation : 1 . neutral spirits :  type A I 2,31 1,44 .  type A II 5,82 3,89  type A III 6,74 4,50  type R I and R II 2,59 1,63  type R III 4,09 2,68 2 , spirits distilled from wine and raw spirits :  type A I 2,20 1,33  type A II 5,71 3,78  type A III . 6,63 4,39  type ,R I and R II 2,48 1,52  type R III 3,98 2,57 (b) to the fortification of wine for distillation :  type A I 2,16 1,30  type A II 5,62 3,71  type A III 6,52 4,32  type RI et R II 2,43 1,49  type R III 3,91 2,52 (') And table wine in a close economic relationship with these types of table wine, or wines suitable for yielding table wine. No L 241 /86 Official Journal of the European Communities 1 . 9 . 88 ANNEX VI AID FOR THE USE IN WINE-MAKING OF CONCENTRATED GRAPE MUST AND RECTIFIED CONCENTRATED GRAPE MUST ' (ARTICLE 45 ( 1 ) OF REGULATION (EEC) No 822/87) 1988/89 WINE YEAR (ECU/% vol/hl) EUR 10 Spain Amount of the aid : (a) concentrated grape must :  wine-growing zones C III (a) and Ã  III (b) 1,52 0,84  others 1,32 0,64 (b) rectified concentrated grape must :  wine-growing zones C III (a) and C III (b) 1,98 . 1,30  others, if production commenced before 30 June 1982 (EUR 10) or before 1 January 1986 (Spain) 1,98 1,30  others 1,78 1,10 ANNEX VII AID FOR THE USE OF GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING CERTAIN PRODUCTS IN THE UNITED KINGDOM AND IN IRELAND (SECOND AND THIRD INDENTS OF ARTICLE 46 ( 1 ) OF REGULATION (EEC) No 822/87) 1988/89 WINE YEAR (ECU per kg) EUR 10 Spain Flat-rate amount of the aid : 1 . Products referred to in the second indent of Article 46 ( 1 ) of Regulation (EEC) No 822/87 2. Products referred to in the third indent of Article 46 ( 1 ) of Regulation (EEC) No 822/87 0 0 0,20 0,26 1 . 9 . 88 No L 241 /87Official Journal of the European Communities ANNEX VIII AID FOR THE USE IN ANIMAL FEED OF CONCENTRATED GRAPE MUST (ARTICLE 45 (4) OF REGULATION (EEC) No 822/87) 1988/89 WINE YEAR fECU/% vol/hl) EUR 10 Spain Amount of the aid 1,52 0,99 ANNEX IX AID FOR THE USE OF GRAPES, GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING GRAPE JUICE (FIRST INDENT OF ARTICLE 46 ( 1) OF REGULATION (EEC) No 822/87) 1988/89 WINE YEAR (ECU) EUR 10 Spain Flat-rate amount of the aid : (a) grapes (per 100 kg) 6,4 6,4 (b) grape must (per hi) 8,0 8,0 (c) concentrated grape must (per hi) 28,0 28,0 Percentage of the amount of the aid withheld for the financing of the promotion campaign 35 35 ANNEX X REDUCTION IN THE BUYING-IN PRICE OF WINE AS PROVIDED FOR IN ARTICLE 44 OF REGULATION (EEC) No 822/87 (ECU/o/o vol/hl) Zone A Zone B Zone C Spanish part Other parts 0,30 0,25 0,08 0,15